DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second tube" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite as it is unclear how the air gap exists between the second tube of the device and a waste disposal site that is not part of the claimed device.  
Claim 6 recites the phrase “one of the and two distributors” in line 5.  This phrase is unclear and therefore deemed indefinite as the scope of the claim cannot be determined. 
Claim 7 recites the limitation "the fluid flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3, 5, 8 and 10 are rejected for at least one of the reasons above by virtue of claim dependency.  

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, independent claim 1 recites “at least one distributor comprising at least three attachment points for tubes” and claims 5 and 6, each of which depends from claim 1, recites the broader limitation of “the device comprises at least two distributors comprising at least three attachment points for tubes”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buesing (USPN 5,755,155).
Regarding claim 1, Buesing discloses (figures 1-2; col. 5, lines 1-58) a device comprising at least one pathogen-reduced collection container (vessel of plant 31), which is in fluid connection with at least one non-sterile waste disposal site (via (106) or drain (112)).  The device further including at least one distributor ((connecting branch 132 with the main line (130) via a T-piece - see figure 2) or (connecting branch (14$) with the main line (124) via a T-piece – see figure 2)) comprising at least three attachment points for tubes; at least three tubes (see figure 2), one of which connects the collection container (31) with the first of said at least three attachment points for tubes of the at least one distributor (process line (33) attaches to T-piece at (134) or T-piece at (108)), the second tube connects the second of said at least three attachment points for tubes of the at least one distributor with the non-sterile waste disposal site (via (106)  or drain (112)), and the third (132 or 120) of said three tubes connects the third of said at least three attachment points for tubes of the at least one distributor with at least one 
Regarding claim 3, Buesing discloses that the at least one distributor (connecting branch 132 with the main line (130) via a T-piece (see figure 2) comprises two valves (86, 88)).  
Regarding claim 5, Buesing disclose that the device comprises at least two distributors comprising at least three attachment points for tubes wherein the distributors comprises two valves each (see figures 1-2, multiple distributors (T shaped junctions) including multiple valves (80-96); see figure 2). 
Regarding claim 6, Buesing discloses that the device includes a drain (112) (col. 6, lines 40-50). The cleaning liquid from source (45) in interface (61) is pumped through valves (88, 90) (see fig. 2; col. 11, lines 8-10) and since the device includes multiple interfaces (61, 63, 65, and 67 – see figure 1) there are three pumps and two distributors comprising at least three attachment points for tubes, wherein the distributors comprises two valves each (combination of valves 80-96) to permit uninterrupted flow from the collection container (31) to the drain (112) through one of the distributors and simultaneous decontamination of the second and third tubes of the other distributor (see figure 1-2).  
Regarding claim 7, the device of Buesing includes many components (valves, pipes, etc.) that come into contact with the fluid flow of the system and are all objects that can be discarded or replaced and therefore are disposable articles (see figures 1-2).
Regarding claim 8, Buesing discloses that the device is part of a production plant (see figure 1).  
Regarding claims 9-10, Buesing discloses in col. 1, lines 4-21 that the device of claim 1 is used in a process of conveying aseptic or near-aseptic material (for example, milk or other food) from a source to a package filling machine via pipes, and for periodically routing at least one cleaning-in-place fluid from a source to the piping system and package filling machine.   Buesing further discloses that the system is flushed with cleaning liquid and steam at the start of the day before (see col. 8, lines 30-47).
(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adbelmoteleb et al. (US 2009/0014464 A1).
Regarding claim 1, Adbelmoteleb et al. discloses a device comprising at least one pathogen-reduced collection container (180), which is in fluid connection with at least one non-sterile waste disposal site (flush diverter 750).  The device further including at least one distributor (connector 960) comprising at least three attachment points for tubes (see fig. 22 – tubes from 180, 971, and to 450); at least three tubes (see fig. 22 – tubes from 180, 971, and to 450), one of which connects the collection container (180) with the first of said at least three attachment points for tubes of the at least one distributor (960), the second tube connects the second of said at least three attachment points for tubes of the at least one distributor (960) with the non-sterile waste disposal site (750) via line 480 and nozzle 220 (see figs. 21-22), and the third of said three tubes connects the third of said at least three attachment points for tubes of the at least one distributor (960) with at least one sanitization source (1000 – see para [0079]-[0081]), comprising sanitization medium (para [0079]) to decontaminate at least part of the second tube (para [0081]).   
	Regarding claim 4, Adbelmoteleb et al. discloses an air gap between the non-sterile waste disposal site (750) and the second tube (480) (see figure 22)

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Buesing as applied to claim 1 above.
Regarding claim 2, Buesing discloses that the cleaning/disinfecting liquid is pumped through the system (col. 11, lines 8-10) including through the second tube of the at least one distributor having comprising at least three attachment points for tubes (connecting branch 132 with the main line (130) via a T-piece (see figure 2) comprises two valves (86, 88)).   Buesing does not explicitly disclose a pump for pumping fluid of the collection container (31) to the non-sterile waste disposal site (drain 112).  However, it would have been obvious to one of ordinary skill in the art to include a pump to pump the fluid of the collection container (31) to the non-sterile waste disposal site (drain 112) as pumps are well known in the art as means of moving fluid through a system as evidenced by the pumps used to pump the cleaning/disinfecting liquid from source (45) as taught by Buesing (col. 11, lines 8-10).  

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buesing as applied to claim 1 above, and further in view of Adbelmoteleb et al. (US 2009/0014464 A1).
Buesing is set forth above with regards to claim 1 but does not appear to explicitly disclose wherein an air gap is present between the at least one non-sterile waste disposal site (via 106) and the second tube which connects the second of said at least three attachment points for tubes of the at least one distributor with the non-sterile waste disposal site.  
Adbelmoteleb et al. disclose a clean in place system for beverage dispensers.  The system passes a fluid through the system and out of the dispenser nozzles to a flush diverter (750) that is separated by an air gap from the system.   The flush diverter dispenses the fluid to a drain (800) (see claim 1; figures 21A-21C) thereby reducing contamination.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Buesing and include an air gap between the 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796